Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
	Claims 1-5 have been examined.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Papadimitriou, et al., Streaming Pattern Discovery in Multiple Time-Series, Proceedings of the 31st VLDB Conference, (2005) pp. 1-12, in its entirety. Specifically:

Claim 1
           Claim 1's ''a) randomly generating i) at least two charts; or ii) at least two thresholds pertaining to a single chart, wherein each of said thresholds and said charts is a collection of one or more data field definitions in which a datum from a database is defined selected from the group consisting of registration (presence or absence) of nominal data, threshold quantity of quantifiable data and rate of change of quantifiable data;'' is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”

           Claim 1's ''as to at least two real-world events in a dynamic system, completely without postulating as to significance of said charts or said thresholds and chart prior to their random generation;'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	Note that in the prior art example, there are 50,000 securities trading on a second by second basis. This means 50,000 trading events on a second by second basis.



Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	The prior art inputs are the 50,000 securities.

           Claim 1's ''c) calculating, using said analytical software, any coordination between said at least two events and said charts or said thresholds and chart, to identify, without a priori postulation of what any pattern present might be, whether a trend or a pattern is present relevant to said charts or said thresholds and chart; and '' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	The “correlations” in the prior art anticipate the claimed “coordination”.

           Claim 1's ''d) providing an output to a user regarding any identification of said trend or said pattern if present.'' is anticipated by Papadimitriou, et al., page 3, left column, second full paragraph, where it recites:

The rest of the paper is organised as follows: Section 2 discusses related work, on data streams and stream mining. Section 3 overviews some of the background and explains the intuition behind our approach. Section 4 describes our method and Section 5 shows how its output can be interpreted and immediately utilised, both by humans, as well as for further data analysis. Section 6 discusses experimental case studies that demonstrate the effectiveness of our approach. In Section 7 we elaborate on the efficiency and accuracy of SPIRIT. Finally, in Section 8 we conclude.

Claim 2
           Claim 2's ''The method for monitoring according to claim 10 wherein as a part of step c said chart is evaluated as to at least three parameters measured over at least four consecutive repeating time units.'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	Note the prior art shows 50,000 parameters measured on a second by second basis. US securities are listed and traded for longer than four seconds. This is the same section used to anticipate step “c” in claim 1.

Claim 3
           Claim 3's ''The method for monitoring according to claim 10 wherein as a part of step c said chart is evaluated as to at least four parameters measured over at least five consecutive repeating time units.'' is anticipated 

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	Note the prior art shows 50,000 parameters measured on a second by second basis. US securities are listed and traded for longer than five seconds. This is the same section used to anticipate step “c” in claim 1.

Claim 4
           Claim 4's ''The method for monitoring according to claim 1 wherein said output to a user includes an alarm or event which invites the participation of a human intellect.'' is anticipated by Papadimitriou, et al., page 3, left column, second full paragraph, where it recites:

The rest of the paper is organised as follows: Section 2 discusses related work, on data streams and stream mining. Section 3 overviews some of the background and explains the intuition behind our approach. Section 4 describes our method and its output can be interpreted and immediately utilised, both by humans, as well as for further data analysis. Section 6 discusses experimental case studies that demonstrate the effectiveness of our approach. In Section 7 we elaborate on the efficiency and accuracy of SPIRIT. Finally, in Section 8 we conclude.

Claim 5
           Claim 5's ''A method of identifying, by random hypothesis generation without a priori postulation, whether a trend or pattern is present in data, consisting essentially of:'' is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated.

           Claim 5's ''a) designing a database comprising any collection of data pertaining to any system, wherein said data is neither limited to time lapse nor non-time lapse data, and'' is anticipated by Papadimitriou, et al., page 2, right column, third full paragraph, where it recites:

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	The prior art inputs are the given traffic measurements.

	Further, it is anticipated by Papadimitriou, et al., page 12, right column, third full paragraph, third bullet point, where it recites:

It scales up extremely well, both on database size (i.e., number of time ticks t), and on the number n of streams. Therefore it is suitable for a large number of sensors / data sources.

	Note that Applicant’s Specification, paragraph [0010] recites:

for trend triggers the indicia or parameters are tracked and analyzed over at least four and most preferably at least five consecutive repeating time units, such as hours or days. This is not to say that an identified trend will always occur with three or more parameters or over four or more repeating time units, but the present invention will preferably consider such parameters and time units in identifying the triggering trend-which trend may be more simple than three parameters or four time units or may be much more complex.

	Note that the only “trend” data for which Applicant has support is time based “trend” data. Examiner need not anticipate all possible types of trend data. Only one type within the scope of Applicant’s claims suffices.



The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”


           Claim 5's ''b) providing both said database and said charts or said thresholds and chart to analytical software;'' is anticipated by Papadimitriou, et al., page 2, right column, first and second full paragraphs, where it recites:

Matters are further complicated when there are hundreds or thousands of nodes and more than one demand pattern. However, as we show later, SPIRIT is still able to extract the key trends from the stream collection, follow trend drifts and immediately detect outliers and abnormal events.

Besides providing a concise summary of key trends/correlations among streams, SPIRIT can successfully deal with missing values and its discovered hidden variables can be used to do very efficient, resource-economic forecasting.

           Claim 5's ''c) calculating, using said analytical software, whether said generated hypothesis has identified any actual trend or any actual pattern in said data; and'' is anticipated by Papadimitriou, et al., page 2, right column, first and second full paragraphs, where it recites:

extract the key trends from the stream collection, follow trend drifts and immediately detect outliers and abnormal events.

Besides providing a concise summary of key trends/correlations among streams, SPIRIT can successfully deal with missing values and its discovered hidden variables can be used to do very efficient, resource-economic forecasting.

           Claim 5's ''d) providing an output to a user regarding any identification of a trend or pattern if present.'' is anticipated by Papadimitriou, et al., page 2, right column, first and second full paragraphs, where it recites:

Matters are further complicated when there are hundreds or thousands of nodes and more than one demand pattern. However, as we show later, SPIRIT is still able to extract the key trends from the stream collection, follow trend drifts and immediately detect outliers and abnormal events.

Besides providing a concise summary of key trends/correlations among streams, SPIRIT can successfully deal with missing values and its discovered hidden variables can be used to do very efficient, resource-economic forecasting.

Response to Arguments
	Applicant's arguments filed 10 MAY 2021 have been fully considered but they are not persuasive.

Argument 1
A method of identifying, by random hypothesis generation without a priori postulation, whether a trend or pattern is present in data, consisting essentially of:

No—there is no random hypothesis generation without a priori postulation in SPIRIT— every example detects empiric variations in expected patterns (which is the opposite) [See the last portion of Section 6 of SPIRIT, which reads, ““Does the system work as I expect it to?” (based on my knowledge of how it should behave) and “If not, what is wrong?” So, in this case, we indeed discover this information.]

	Random hypotheses of trends is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
a) designing a database comprising any collection of data pertaining to any system,


No—SPIRIT does not discuss or address designing an “any collection of data/any system” database at all, other than to monitor data streams over time (which is not the same as designing a database); see

Section 7.1, “The plots were generated using a synthetic dataset that allows us to precisely control each variable—” such is the opposite of an expansive database design

	In new Claim 5, Applicant’s definition of a “database” is “comprising any collection of data pertaining to any system”. This is anticipated by 

Of course, there are several other applications and domains to which SPIRIT can be applied. For example, (i) given more than 50,000 securities trading in US, on a second-by-second basis, detect patterns and correlations [41], (ii) given traffic measurements [39], find routers that tend to go down together.

	The prior art inputs are the given traffic measurements.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
wherein said data is neither limited to time lapse nor nontime lapse data

No—SPIRIT looks only at time-dependent data that changes relative to what was expected, and therefore cannot anticipate “is neither limited”

	Applicant’s Specification, paragraph [0010] recites:

[0010]  The actual software or algorithm(s) used to probe and track trends or patterns are not critical in the practice of the invention. Any codes, such as the for trend triggers the indicia or parameters are tracked and analyzed over at least four and most preferably at least five consecutive repeating time units, such as hours or days. This is not to say that an identified trend will always occur with three or more parameters or over four or more repeating time units, but the present invention will preferably consider such parameters and time units in identifying the triggering trend-which trend may be more simple than three parameters or four time units or may be much more complex.

	Note that the only “trend” data for which Applicant has support is time based “trend” data. Examiner need not anticipate all possible types of trend data. Only one type within the scope of Applicant’s claims suffices. Applicant made the party admission in the argument that the prior art 
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
and randomly generating a hypothesis describing a pattern or trend if present


No—SPIRIT does not randomly generate any hypotheses, but instead looks for what it calls “hidden variables” relative to trends that were otherwise expected

	Random hypotheses of trends is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
further randomly generating said hypothesis by randomly generating i) at least two charts; or ii) at least two thresholds pertaining to a single chart, wherein each of said thresholds and said charts is a collection of one or more data field definitions


No—SPIRIT does no random generation of charts or two thresholds pertaining to a single chart. Instead, the only reference to “random” in Spirit (see Section 7.1) is subservient to a first step to “pick the number k of trends” (a priori choice!) followed by purportedly “generating each of the n streams as random linear combinations of these k trend signals.”

	Random hypotheses of trends is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Under Fourier analysis, all signal functions are superpositions (i.e., linear combinations) of other signals.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 6
in which a datum from said database is defined selected from the group consisting of the value of nominal data, threshold quantity of quantifiable data, and rate of change of quantifiable data as to at least two real-world events


Yes, but not in response to any randomly generated guidance



The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 7
b) providing both said database and said charts or said thresholds and chart to analytical software;

Yes, but not in response to any randomly generated guidance



The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 8
c) calculating, using said analytical software, whether said generated hypothesis has identified any actual trend or any actual pattern in said data; and

No—there was no randomly generated hypothesis via random chart/threshold generation, so there can 

	Random hypotheses of trends is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 9
d) providing an output to a user regarding any identification of a trend or pattern if present.

Yes, although in a completely different context

	Applicant did not describe a arguable difference in context. Applicant’s argument is conclusory and unpersuasive.
	The rejections STAND.

Argument 10
The lengthy interview included an in depth discussion of the disclosure of the SPIRIT article, and what it does and does not teach from the points of view of the participants. Examiner Starks advocated that Section 4.2 of SPIRIT, in referring to “In practice, we do not know the number of k hidden variables” and “We propose to estimate k on the fly...” teaches a random selection of variables k to be further assessed. Dr. Juola advocated that, instead, “estimating” is not “randomly generating” at all,” and that “estimating” is an act of active deliberate approximation of what the k variables might be, whereas random generation of a hypothesis (the present invention)—or of a set of variables to be considered—would be an unpredictable, non-deliberate operation.

	Applicant did not claim “unpredictable, non-deliberate operation”.
	Random hypotheses of trends is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 11
In further support of the position that SPIRIT does not and cannot teach random hypothesis generation, it is important to note that the word "random" appears only twice, on page 3, and page 10, of SPIRIT. Page 3 talks about someone else's work entirely and has nothing to do with SPIRIT. Page 10 is the bullet point about the generation of testing data to evaluate the "time and space requirements" for SPIRIT and does not have anything to do with how SPIRIT operates—the mention of a verification protocol is irrelevant as to what SPIRIT may or may not teach as to time and trend evaluation. SPIRIT therefore simply does not teach random hypothesis generation. Even assuming for the sake of argument that SPIRIT teaches hypothesis generation at all (not the nothing about anything is generated randomly—so there can be no teaching or suggestion of random hypothesis generation, as required by the claims.

	Random hypotheses of trends is anticipated by Papadimitriou, et al., page 10, right column, first full paragraph, where it recites:

The plots were generated using a synthetic dataset that allows us to precisely control each variable. The datasets were generated as follows:

-- Pick the number k of trends and generate sinewaves with different frequencies, say yt,i = sin(2πi/kt), 1 ≤ i ≤ k. Thus, all trends are pairwise linearly independent.

--Generate each of the n streams as random linear combinations of these k trend signals.

	Note that the datasets forming the prior art “plots” were randomly generated. Note further that the prior art data are “quantifiable.”
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 12
Although at the interview no agreement was reached, with the above “distinguishing” table AND 

	In accordance with the responses to the other arguments, above, the application is not in condition for allowance.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 

           Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
07 JUL 2021